Electronically Filed
                                                      Supreme Court
                                                      SCAD-16-0000843
                                                      20-DEC-2016
                                                      11:21 AM



                          SCAD-16-0000843

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                          ROBERT SIBILIA,
                            Respondent.


                        ORIGINAL PROCEEDING
                           (ODC 16-0-143)

                          NOTICE AND ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition for issuance of a
reciprocal discipline notice upon Respondent Robert Sibilia,
filed on December 1, 2016 by the Office of Disciplinary Counsel
(ODC) pursuant to Rule 2.15(b) of the Rules of the Supreme Court
of the State of Hawai#i (RSCH), and the memorandum, declaration,
and exhibits appended thereto, it appears that, on June 23, 2016,
Respondent Sibilia was suspended by the California Supreme Court
for misappropriating funds from three clients, conduct which, if
engaged in this jurisdiction, would constitute a violation of
Rule 1.15(c) of the Hawai#i Rules of Professional Conduct (1994).
In light of the above, RSCH 2.15(b) requires issuance of a notice
to Respondent Sibilia that imposition of the same or
substantially equivalent discipline will be imposed upon him,
pursuant to RSCH Rule 2.15(c), in the State of Hawai#i, unless he
shows cause as to why such discipline is unwarranted.    Finally,
it appears Respondent Sibilia is not in the State of Hawai#i, and
that ODC has identified a California address that Sibilia has
registered with the Hawai#i State Bar Association.   Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED that the Office of Disciplinary
Counsel shall, in accordance with the service requirements of
RSCH Rule 2.11, serve upon Respondent Sibilia (1) this Notice and
Order, and (2) a certified copy of the stipulated discipline
imposed by the California Supreme Court.   Pursuant to RSCH Rule
2.11(a), service shall be effectuated by certified or registered
mail to the California address registered by Respondent Sibilia
with the Hawai#i State Bar Association.
          IT IS FINALLY ORDERED that Respondent Sibilia shall
inform this court, within 30 days after service of this notice,
of his claim(s) and the reasons therefor as to why an equivalent
or substantially equivalent discipline in the State of Hawai#i is
unwarranted.
          DATED: Honolulu, Hawai#i, December 20, 2016.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson

                                2